Exhibit 10.8
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (the “Agreement”) is made and entered as of March
___, 2010 by and between Seaospa, Inc., a Nevada corporation with principal
place of business at 220 12th Avenue, 3rd Floor, New York, New York 10001 (the
“Company”), and ______________ (“Indemnitee”) and the parties agree as follows:


1.           Services by Indemnitee.  Indemnitee agrees to serve as a director
of the Company so long as he is duly appointed or elected and qualified in
accordance with the applicable provisions of the Articles of Incorporation and
bylaws of the Company or any subsidiary of the Company and until such time as
he  resigns or fails to stand for election or is removed from
his  position.  Indemnitee may, at any time and for any reason, resign or be
removed from such position (subject to any other contractual obligation or other
obligation imposed by operation of law), in which event the Company shall have
no obligation under this Agreement to continue Indemnitee in any such position.


2.           Indemnification.


(a)           Subject to the limitations set forth herein and in Sections 2(b)
and 4 below, the Company shall indemnify Indemnitee against Expenses and
Liabilities in connection with any Proceeding (as hereinafter defined)
associated with Indemnitee’s being a director of the Company to the fullest
extent permitted by applicable law, the Articles of Incorporation or the bylaws
of the Company in effect on the date hereof or as such law, Articles of
Incorporation or bylaws may from time to time be amended (but, in the case of
any such amendment, only to the extent such amendment permits the Company to
provide broader indemnification rights than the law, the Articles of
Incorporation or the bylaws permitted the Company to provide before such
amendment).  The right to indemnification provided in the Company’s bylaws shall
be presumed to have been relied upon by Indemnitee in serving or continuing to
serve the Company and shall be enforceable as a contract right.  Without
diminishing the scope of the indemnification provided by this Section 2, the
Company shall indemnify Indemnitee whenever he is or was a party or is
threatened to be made a party to any Proceeding, including without limitation
any such Proceeding brought by or in the right of the Company, because he is or
was a director of the Company or because of anything done or not done by him in
such capacity, against Expenses and Liabilities actually and reasonably incurred
by Indemnitee or on his behalf in connection with such Proceeding, including the
costs of any investigation, defense, settlement or appeal.  In addition to, and
not as a limitation of, the foregoing, the rights of indemnification of
Indemnitee provided under this Agreement shall include those rights set forth in
Sections 3, 7, 8, and 12 below.  Notwithstanding the foregoing, the Company
shall be required to indemnify and hold Indemnitee harmless in connection with a
Proceeding commenced by Indemnitee (other than a Proceeding commenced by
Indemnitee to enforce  Indemnitee's rights under this Agreement) only if the
commencement of such Proceeding was authorized by the board of directors of the
Company (the “Board of Directors”).


(b)           Notwithstanding anything in this Agreement to the contrary, the
Company shall not be obligated under this Agreement to continue to indemnify
Indemnitee with respect to;

 
-1-

--------------------------------------------------------------------------------

 

 
(i)
any claim, issue or matter after Indemnitee is finally adjudged to be liable to
the Company by a court of competent jurisdiction due to gross negligence, fraud,
knowing violation of the law or willful misconduct unless and to the extent that
a court in which the action was heard determines that Indemnitee is entitled to
indemnification for such amounts as the court deems proper; provided, that until
such time as a final adjudication is made as to Indemnitee’s gross negligence,
fraud, knowing violation of law or willful misconduct, the Company shall advance
Indemnitee his Expenses in accordance with Section 3 herein, subject to
repayment as described in Section 3 in the event of a final adjudication of
gross negligence, fraud, knowing violation of law or willful misconduct;



 
(ii)
the reporting or accounting of profits made (1) for an improper personal profit
without full and fair disclosure to the Company of all material conflicts of
interest and not approved thereof by a majority of the disinterested members of
the Board of Directors, or (2) from the purchase or sale by Indemnitee of
securities of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934 as amended, or similar provisions of any state statutory or
common law;



 
(iii)
any attempt to acquire, or obtain voting rights with respect to, at least fifty
percent (50%) of the then outstanding voting stock of the Company, whether by
tender offer, proxy solicitation or otherwise, if (a) Indemnitee attempted to
acquire or obtain voting rights with respect to such stock or was or became a
member of a group consisting of two or more persons that had agreed (whether
formally or informally and whether or not in writing) to act together for the
purpose of acquiring, obtaining voting rights with respect, holding, voting or
disposing of such stock, and (b) such attempt to acquire or obtain voting rights
with respect to such stock was not approved by a majority of the directors of
the Company, for purposes of determining whether any tender offer,  proxy
solicitation or other transaction constituted an attempt by Indemnitee, or a
group (as described above) of which Indemnitee was or became a member, to
acquire or obtain voting rights with respect to at least fifty percent (50%) of
the then outstanding voting stock of the Company, there shall be counted toward
the request number of shares of voting stock any shares which, immediately prior
to the commencement of such tender offer, proxy solicitation or other
transaction, (x) were owned by Indemnitee or any member of any such group, (y)
Indemnitee or any member of any such group had the right to vote, or (z)
Indemnitee or any member of any such group had the right to acquire;


 
-2-

--------------------------------------------------------------------------------

 

 
(iv)
any solicitation of proxies by Indemnitee, or by a group of which he was or
became a member consisting of two or more persons that had agreed (whether
formally or informally and whether or not in writing) to act together for the
purpose of soliciting proxies, in opposition to any solicitation of proxies
approved by the Company’s Board of Directors;



 
(vi)
any act or omission by Indemnitee that constitutes a breach of or default under
any agreement between Indemnitee and the Company; or



 
(vii)
to the extent it would be otherwise prohibited by law, if so established by a
court having jurisdiction in the matter in a judgment or other final
adjudication (and, in this respect, both the Company and Indemnitee have been
advised that the U.S. Securities and Exchange Commission believes that
indemnification for liabilities arising under the federal securities laws is
against public policy and is, therefore, unenforceable).



(c)           Indemnitee shall be paid promptly by the Company all amounts
necessary to effectuate the indemnity described in Section 2(a).


3.           Advancement of Expenses.     All reasonable Expenses incurred by or
on behalf of Indemnitee shall be advanced from time to time by the Company to
him within thirty (30) days after the receipt by the Company of a written
request for an advance of Expenses, whether prior to or after final disposition
of a proceeding (except to the extent that there has been a Final Adverse
Determination that Indemnitee is not entitled to be indemnified for such
Expenses), including without limitation any proceeding brought by or in the
right of the Company; provided, however, that Indemnitee shall not be entitled
to the advancement of expenses in connection with any proceeding relating to his
termination by or resignation from the Company or arising out of the
circumstances described in Sections 2(b), (ii), (iii) or (iv).  The written
request for and advancement of any and all Expenses under this paragraph shall
contain reasonable detail of the Expenses incurred by Indemnitee and, if
required by law at the time of such advance, shall include or be preceded or
accompanied by a written undertaking by or on behalf of Indemnitee to repay any
Expenses advanced if it shall ultimately be determined by a court of competent
jurisdiction that Indemnitee is not entitled to be indemnified against such
Expenses.  If required by law at the time of such advance, Indemnitee hereby
agrees to repay any and all Expenses advanced if it is ultimately determined
that Indemnitee is not entitled to be indemnified pursuant to the terms of the
Agreement.


4.           Additional Limitations.   The foregoing indemnity and advancement
of Expenses shall apply only to the extent that Indemnitee has not been
indemnified and reimbursed pursuant to such insurance as the Company may
maintain for Indemnitee’s benefit, or otherwise, provided, however, that
notwithstanding the availability of such other indemnification and
reimbursement, Indemnitee may claim indemnification and advancement of Expenses
pursuant to this Agreement by assigning to the Company, at its request,
Indemnitee’s claims under such insurance to the extent Indemnitee has been paid
by the Company.

 
-3-

--------------------------------------------------------------------------------

 


5.           Insurance and Funding.  Within a commercially reasonable time from
the date hereof, the Company shall purchase and maintain insurance to protect
itself and/or Indemnitee against any Expenses and Liabilities in connection with
any proceeding to the fullest extent permitted by applicable laws.  The Company
may create a trust fund, grant and interest in assets or use other means
(including, without limitation, a letter of credit) to ensure the payment of
such amounts as may be necessary to effect indemnification or advancement of
Expenses as provided in this Agreement.


6.           Procedure for Determination of Entitlement to Indemnification.


(a)           Whenever Indemnitee believes that he is entitled to
indemnification pursuant to this Agreement, Indemnitee shall submit a written
request for indemnification to the Company. Any request for indemnification
shall include sufficient documentation or information reasonably available to
Indemnitee to support his claim for indemnification. Indemnitee shall submit his
claim for indemnification within a reasonable time not to exceed five years
after any judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere or its equivalent, final termination or
other disposition or partial disposition of any proceeding, whichever is the
later date for which Indemnitee requests indemnification. The president or the
secretary or other appropriate officer of the Company shall, promptly upon
receipt of Indemnitee’s request for indemnification, advise the Board of
Directors of the Company in writing that Indemnitee has made such request.
 Determination of Indemnitee’s entitlement to indemnification shall be made not
later than sixty (60) days after the Company’s receipt of the written request
for such indemnification.


(b)           The majority of disinterested directors, or if such majority does
not exist, the full Board of Directors, shall be entitled to select the forum in
which Indemnitee’s request for indemnification will be heard, which selection
shall be included in the written request for indemnification required in Section
6(a).  The forum shall be any one of the following:


 
(i)
The stockholders of the Company;



 
(ii)
A quorum of the Board of Directors consisting of disinterested directors;



 
(iii)
Independent legal counsel, who shall make the determination in a written
opinion; or



 
(iv)
A panel of three arbitrators, one selected by the Company, another by Indemnitee
and the third by the first two arbitrators selected.  If for any reason three
arbitrators are not selected within thirty (30) days after the appointment of
the first arbitrator, then selection of additional arbitrators shall be made by
the American Arbitration Association.  If any arbitrator resigns or is unable to
serve in such capacity for any reason, the American Arbitration Association
shall select such arbitrator’s replacement.  The arbitration shall be conducted
pursuant to the commercial arbitration rules of the American Arbitration
Association now in effect.


 
-4-

--------------------------------------------------------------------------------

 


(c)           Upon making a request for indemnification, Indemnitee shall be
presumed to be entitled to indemnification under this Agreement and the Company
shall have the burden of proof to overcome that presumption in reaching any
contrary determination.  The termination of any proceeding by judgment, order,
settlement, arbitration award or conviction, or upon a plea of nolo contendere
or its equivalent shall not affect this presumption or, except as provided in
Section 2 or 4 hereof, establish a presumption with regard to any factual matter
relevant to determining Indemnitee’s rights to indemnification hereunder.


7.           Fees and Expenses of Independent Legal Counsel.  The Company agrees
to pay the reasonable fees and expenses of independent legal counsel or a panel
of three arbitrators should such counsel or such panel of arbitrators be
retained to make a determination of Indemnitee’s entitlement to indemnification
pursuant to Section 6 of this Agreement, and to fully indemnify such counsel or
by any of them arising out of or relating to this Agreement or their engagement
pursuant hereto, except with respect to expenses and losses resulting from the
negligence or willful misconduct of such persons.


 
8.
Remedies of Indemnitee.



(a)           In the event that (i) a determination pursuant to Section 6 hereof
is made that Indemnitee is not entitled to indemnification, (ii) advances of
Expenses are not made pursuant to this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 6(b) of
this Agreement within 60 days after receipt by the Company of the request for
indemnification, or (iv) payment has not been timely made following a
determination of entitlement to indemnification pursuant to this Agreement,
Indemnitee shall be entitled to a final adjudication in any court of competent
jurisdiction of his rights.  Indemnitee shall commence such proceeding seeking
an adjudication within 180 days following the date on which Indemnitee first has
the right to commence such proceeding pursuant to this Section 8(a).  The
Company shall not oppose Indemnitee’s right to seek any such adjudication.


(b)            In the event that a determination that Indemnitee is not entitled
to indemnification, in whole or in part, has been made pursuant to Section 6
hereof, the decision in the judicial proceeding provided in paragraph (a) of
this Section 8 shall be made de novo and Indemnitee shall not be prejudiced by
reason of a determination that he is not entitled to indemnification.


(c)           If a determination that Indemnitee is entitled to indemnification
has been made pursuant to Section 6 hereof or otherwise pursuant to the terms of
this Agreement, the Company shall be bound by such determination in the absence
of (i) any misrepresentation of a material fact by Indemnitee or (ii) a specific
finding (which has become final) by a court of competent jurisdiction that all
or any part of such indemnification is expressly prohibited by Nevada law.


(d)           In any court proceeding pursuant to this Section 8, the Company
shall be precluded from asserting that the procedures and presumptions of this
Agreement are not valid, binding and enforceable.  The Company shall stipulate
in any such court that the Company is bound by all provisions of this Agreement.

 
-5-

--------------------------------------------------------------------------------

 


9.           Modification, Waiver, Termination, and Cancellation.  No
supplement, modification, termination, cancellation or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.


10.         Notice by Indemnitee and Defense of Claim.  Indemnitee shall
promptly notify the Company in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any matter, whether civil, criminal, administrative or
investigative, but the omission to notify the Company will not relieve the
Company from any liability which it may have to Indemnitee if such omission does
not prejudice the Company’s rights.  If such omission does prejudice the
Company’s rights, the Company will be relieved from liability only to the extent
of such prejudice, nor will such omission relieve the Company from any liability
which it may have to Indemnitee otherwise than under this Agreement.  With
respect to any proceeding as to which Indemnitee notifies the Company of the
commencement thereof;


(a)           The Company will be entitled to participate therein at its own
expense; and


(b)           The Company jointly with any other indemnifying party similarly
notified will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Company shall not be
entitled to assume the defense of any proceeding if there has been a Change of
Control or if Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee with respect to such
proceeding.  After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below.  Indemnitee shall have the right
to employ its own counsel in such proceeding but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of Indemnitee unless;


 
(i)
The employment of counsel by Indemnitee has been authorized by the Company;



 
(ii)
Indemnitee shall have reasonably concluded on the advice of counsel that there
may be a conflict of interest between the Company and Indemnitee with respect to
such proceeding; or



 
(iii)
The Company shall not in fact have employed counsel to assume the defense in
such proceeding or shall not in fact have assumed such defense and be acting in
connection therewith with reasonable diligence; in each of which cases the fees
and expenses of such counsel shall be at the expense of the Company.


 
-6-

--------------------------------------------------------------------------------

 

(c)           The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent.  The Company shall not settle any proceeding in any
manner which would subject Indemnitee to a penalty or cost without Indemnitee’s
written consent.  Neither the Company nor Indemnitee will unreasonably withhold
its or his consent to any proposed settlement.


11.         Notices.  All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally or by overnight courier such as Federal Express, or sent by
certified or registered mail with postage prepaid, addressed


If to Indemnitee, to:
                 
If to the Company, to:
Seaospa, Inc.
 
c/o Thwapr, Inc.
 
220 12th Avenue, 3rd Floor
 
New York, New York 10001
 
Attention: Barry Hall
 
Telephone No.: (212) 268-0220
 
Facsimile No.: _____________
   
with a copy to:
Greenberg Traurig, LLP
 
1201 K Street, Suite 1100
 
Sacramento, California 95814
 
Attention: Mark C. Lee, Esq.
 
Telephone No.: (916) 442-1111
 
Facsimile No.: (916) 448-1709



or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.  Notices given as set forth
herein shall be conclusively deemed to have been received by the party to whom
addressed upon receipt, if delivered personally or by overnight courier, and
three business days after the same is deposited in the United States mail if
sent by certified or registered mail.


12.         Nonexclusivity.  The rights of Indemnitee hereunder shall not be
deemed exclusive of any other rights to which Indemnitee may now or in the
future be entitled under Nevada corporation law, the Company’s Articles of
Incorporation or bylaws and amendments thereto, or any agreements, vote of
stockholders, resolution of the Board of Directors or otherwise.


13.         Certain Definitions.


(a)           “Change in Control” shall be deemed to have occurred if:

 
-7-

--------------------------------------------------------------------------------

 

 
(i)
Any person (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
hereafter becomes the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total voting power represented by the Company’s
then outstanding voting securities; or



 
(ii)
The stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least eighty
percent (80%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or



 
(iii)
The stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, provided, however, that any other
provision of this Section 13(a) notwithstanding, the term "Change in Control"
shall not include a transaction, if undertaken at the election of the Company,
the result of which is to sell all or substantially all of the assets of the
Company to another corporation (the "surviving corporation"); provided that the
surviving corporation is owned directly or indirectly by the stockholders of the
corporation immediately following such transaction in substantially the same
proportions as their  ownership of the Corporation's common stock immediately
preceding such transaction; and provided, further, that the surviving
corporation expressly assumes this Agreement.



(b)           “Disinterested Director” shall mean a director of the Company who
is not or was not a party to the proceeding in respect of which indemnification
is being sought by Indemnitee.


(c)           “Expenses” shall include all direct and indirect costs (including,
without limitation, attorneys fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out of pocket expenses and reasonable compensation for time
spent by Indemnitee for which he is otherwise not compensated by the Company)
actually and reasonably incurred in connection with a proceeding or establishing
or enforcing a right to indemnification under this Agreement, applicable law or
otherwise; provided, however, that Expenses shall not include any liabilities.

 
-8-

--------------------------------------------------------------------------------

 


(d)           “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 6 hereof and either (i) a final adjudication in a court of competent
jurisdiction pursuant to Section 8(a) hereof shall have denied Indemnitee’s
right to indemnification hereunder, or (ii) Indemnitee shall have failed to file
a complaint in a court of competent jurisdiction pursuant to Section 8(a) for a
period of one hundred twenty (120) days after the determination made pursuant to
Section 6 hereof.


(e)           “Indemnification Period” shall mean the period of time during
which Indemnitee shall continue to serve as a director of the Company, and
thereafter so long as Indemnitee shall be subject to any possible proceeding
arising out of acts or omissions Indemnitee as a director of the Company.


(f)           “Independent Legal Counsel” shall mean a law firm or a member of a
law firm selected by the Company and approved by Indemnitee (which approval
shall not be unreasonably withheld) and that neither is presently nor in the
past five years has been retained to represent; (i) the Company or any of its
subsidiaries or affiliates, or Indemnitee or any corporation as to which
Indemnitee was or is a director, officer, employee or agent, or any subsidiary
or affiliate of such a corporation, in any material matter, or (ii) any other
party to the proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term Independent Legal Counsel
shall not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing the
Company or Indemnitee in an action to determine Indemnitee’s right to
indemnification under this Agreement.


(g)           “Liabilities” shall mean liabilities of any type whatsoever
including, but not limited to, any judgments, fines, ERISA excise taxes and
penalties, penalties and amounts paid in settlement (including all interest
assessments and other charges paid or payable in connection with or in respect
of such judgments, fines, penalties or amounts paid in settlement) of any
proceeding.


(h)           “Proceeding” shall mean any threatened, pending or completed
action, claim, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing or any other proceeding whether civil,
criminal, administrative or investigative, including any appeal therefrom.


14.         Binding Effect, Duration and Scope of Agreement.     This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), spouses, heirs and
personal and legal representatives.  This Agreement shall continue in effect
during the indemnification period, regardless of whether Indemnitee continues to
serve as a director.


15.         Severability.    If any provision or provisions of this Agreement
(or any portion thereof) shall be held to be invalid, illegal or unenforceable
for any reason whatsoever:

 
-9-

--------------------------------------------------------------------------------

 


(a)           the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby; and


(b)           to the fullest extent legally possible, the provisions of this
Agreement shall be construed so as to give effect to the intent of any provision
held invalid, illegal or unenforceable.


16.         Governing Law and Interpretation of Agreements.  This Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Nevada applicable to contracts made and to be performed in such
state without giving effect to the principles of conflicts of laws, except that
Delaware law, including future amendments during the term of this Agreement,
shall be applied in determining the scope and extent of the phrase “to the
fullest extent permitted by applicable law,” in Section 2 of this Agreement.


17.         Consent to Jurisdiction.  The Company and Indemnitee irrevocably
consent to the jurisdiction of the courts of the State of Nevada for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement.


18.         Attorneys Fees.  In any proceeding brought to enforce any provision
of this Agreement, or to seek damages for a breach of any provision hereof, or
when any provision hereof is validly asserted as a defense, the prevailing party
shall be entitled to receive from the other party all reasonable attorneys fees
and costs in connection therewith.


19.         Authorization.  Company has all necessary power and authority to
enter into and perform its obligations under this Agreement, and the execution,
delivery and performance of this Agreement have been duly authorized by all
necessary action on the part of the Company and its officers, directors and
shareholders.  No authorization, consent or approval of or filing with any
governmental authority or any other person is required to be obtained or made by
Company in connection with the execution, delivery or performance of this
Agreement.


20.         Confidentiality.  Unless otherwise required by law, Company agrees
to, and shall undertake all necessary action required to, keep confidential all
information which relates to any Expense or any transaction or defense or
indemnity arising out of this Agreement which relates to Indemnitee.


21.         Maintenance of Obligation to Indemnify.  Company hereby covenants
and agrees that it shall not permit the indemnification provided to Indemnitee
as set forth in this Agreement to be compromised, restricted, limited, or
eliminated in any manner, including by way of amendment of Company’s bylaws and
other governing documents.


22.         Further Assurances.  Each party shall execute such instruments and
other documents, and take such action as may be required, as the other party may
reasonably request, for the purpose of carrying out or evidencing the
transactions contemplated hereby.


23.         Entire Agreement.  This Agreement represents the entire agreement
between the parties hereto, and there are no other agreements, contracts or
understandings between the parties hereto with respect to the subject matter of
this Agreement, except as specifically referred to herein or as provided in
Section 12 hereof.

 
-10-

--------------------------------------------------------------------------------

 


24.         Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.


[SIGNATURE PAGE FOLLOWS]

 
-11-

--------------------------------------------------------------------------------

 


IN WITNESS WHEROF, the undersigned have executed this Agreement as of the day
and year first written above.



 
Company
     
SEAOSPA, INC.,
 
a Nevada corporation
       
By:
   
Name:
   
Title:
         
Indemnitee
       
By:
   
Name:
   
Title:
 

 
Signature Page to Indemnification Agreement
 
 
-12-

--------------------------------------------------------------------------------

 